              Case 1:20-cv-10832-AT-SN Document 139 Filed 04/28/21 Page 1 of 1




(212) 373-3191

(212) 492-0191

mflumenbaum@paulweiss.com


                                             April 28, 2021




        By ECF
        Hon. Sarah Netburn
        United States Magistrate Judge
        Southern District of New York
        500 Pearl Street
        New York, NY 10007

                 Re: SEC v. Ripple Labs, Inc. et al., No. 20-cv-10832 (AT) (SN) (S.D.N.Y.)

        Dear Judge Netburn:

                        Pursuant to Paragraph III.F of this Court’s Individual Practices in Civil
        Cases and Paragraph 15 of the Protective Order the Court entered in this case (ECF 53),
        Defendants respectfully submit this letter regarding the filing under seal of two exhibits
        attached to its reply (ECF 140) to the SEC’s opposition letter (ECF 137) to Defendants’
        letter motion regarding the SEC’s use of Memoranda of Understanding (ECF 121).

                        The two exhibits are documents that the SEC obtained from a third party
        and produced to Defendants, and are marked “HIGHLY CONFIDENTIAL.” Defendants
        have not had the opportunity to meet and confer with the SEC and/or the third party to
        narrow the scope of confidential designations as required by Paragraph 15 of the Protective
        Order, but will do so as soon as possible. In an abundance of caution, Defendants have
        filed these exhibits under seal temporarily, to give the SEC and/or the producing third party
        an opportunity to file a motion to seal these documents.

                                                   Respectfully Submitted,


                                                   /s/ Martin Flumenbaum
                                                   Martin Flumenbaum
                                                   Counsel for Defendant Christian A. Larsen

        cc:      All counsel (via ECF)
